Citation Nr: 0732971	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969, including service in the Republic of Vietnam.  The 
veteran died in April 1980, and the appellant is his 
surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation (DIC).  The appellant 
perfected a timely appeal of this determination.

The appellant testified at a hearing before a Hearing Officer 
at the RO in November 2005.  A transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  At the time of the veteran's service in the Republic of 
Vietnam, the herbicide Agent Orange was being used.

2.  It has been shown by competent medical evidence that the 
veteran was diagnosed with metastatic malignant melanoma 
following discharge from military service.

3.  The veteran died in April 1980 at the age of 33.  
According to his Certificate of Death, the cause of death was 
metastatic malignant melanoma.

4.  At the time of the veteran's death, he was not service-
connected for any disabilities.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the cause of the veteran's death.


CONCLUSION OF LAW

The veteran's service and/or a service-connected disability 
did not cause or contribute substantially or materially to 
his death.  38 U.S.C.A. § 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

In addition, for a DIC claim, the VCAA letter should provide 
to the appellant: (1) a statement of the conditions for which 
the veteran was service-connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
appellant was provided notice of the VCAA in December 2004, 
prior to the initial adjudication of her claim in the April 
2005 rating decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the appellant was expected to 
provide, including the information needed to obtain both 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter stated: "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  This statement 
satisfies the fourth "element" of the notice requirement, in 
that it informed the appellant that she could submit any and 
all evidence which was pertinent to her claim, and not merely 
that evidence requested by the RO.

The Board notes that this December 2004 letter failed to 
satisfy the three requirements for VCAA notice in the context 
of a claim for DIC benefits, as outlined above.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  If the Court 
determines that a notice error has been committed, then the 
Court must take due account of the rule of prejudicial error.  
See Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 
2004).  In the context of a § 5103(a) notice error, such 
error is "presumed prejudicial, requiring reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication."  Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  In this case, the Board will 
rebut the presumption of prejudicial error, because the 
appellant has adequately demonstrated that she had actual 
knowledge of the evidence and information required to 
substantiate her DIC claim.  Specifically, the appellant made 
statements, both in a May 2005 letter and at her November 
2005 RO hearing, in which she addressed the pertinent issue 
of her appeal (namely, whether the veteran's metastatic 
malignant melanoma can be presumptively service-connected to 
his death) and thereby demonstrated that she had actual 
knowledge of the evidence and information required to 
substantiate her DIC claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
claim on appeal.  Despite the inadequate notice provided to 
her on this element, the Board finds no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question about the 
appropriate disability rating and effective date to be 
assigned is rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, service 
personnel records, private medical records, and statements 
from the appellant.  The appellant has not indicated that she 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The appellant and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.





Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all of the evidence of 
record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Herbicide exposure

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for certain specified diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  
This presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) (2007).  A veteran who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(2007).

Analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She claims that the 
metastatic malignant melanoma which caused his death was 
incurred as a result of exposure to Agent Orange while 
serving in Vietnam.

Treatment records from the Yale New Haven Hospital show that 
the veteran was diagnosed with metastatic malignant melanoma 
in 1975, approximately six years after his discharge from 
military service.

Presumptive service connection may not be established for 
metastatic malignant melanoma, because that disease is absent 
from the specified list of diseases set forth in § 3.309(e).  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  The veteran 
was not service-connected for metastatic malignant melanoma 
at the time of his death in April 1980, and current law will 
not allow a finding of presumptive service connection for 
metastatic malignant melanoma based on Agent Orange exposure 
in Vietnam.  See id.

The Board notes that, during the appellant's RO hearing, some 
confusion arose as to whether the veteran's disease 
(melanoma) was synonymous to a disease (multiple myeloma) 
that may be presumptively service-connected under § 3.309(e).  
See RO Hearing Transcript at pages 6, 13-16; see 38 C.F.R. § 
3.309(e) (2007).  The Board concludes that these two diseases 
are completely different from one another.  Melanoma is a 
form of skin cancer, defined as a tumor arising from the 
melanocytic system of the skin and other organs.  See 
Dorland's Illustrated Medical Dictionary 1116 (30th ed. 
2003).  In contrast, myeloma is defined as a tumor composed 
of cells of the type normally found in the bone marrow.  See 
Dorland's Illustrated Medical Dictionary 1210 (30th ed. 
2003).  Thus, the veteran's metastatic malignant melanoma 
cannot be confused with a disease (myeloma) that may be 
presumptively service-connected based upon exposure to Agent 
Orange.  See 38 C.F.R. § 3.309(e) (2007).

After reviewing the entire record, the Board concludes that 
metastatic malignant melanoma, the disease which caused the 
veteran's death, cannot be presumptively service-connected 
based upon his Agent Orange exposure during Vietnam service.  
Therefore, the Board concludes that a service-connected 
disability did not cause or contribute substantially or 
materially to the veteran's death.  The benefit sought on 
appeal is accordingly denied, as there is no reasonable doubt 
concerning this claim to resolve in the appellant's favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


